No.     93-560
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           1994


STATE OF MONTANA,
            Plaintiff and Respondent,
     -vs-
WALTER W. SCHAIBLE,
            Defendant and Appellant.




APPEAL FROM:      District Court of the First Judicial District,
                  In and for the County of Broadwater,
                  The Honorable Jeffrey Sherlock, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                  Walter W. Schaible, Pro Se, Toston, Montana
            For Respondent:
                  Hon. Joseph P. Mazurek, Attorney General, Brenda
                  Nordlund, Assistant Attorney General, Helena,
                  Montana


                                           Submitted on ~riefs: June 23, 1994
                                                         Decided:   June 30, 1994
Filed:      JUN 3 0 1994

     CLERK OF SUPRi~usticeKarla M. Gray delivered the Opinion of the Court.


     Appellant Walter W. Schaible, appearing pro se, appeals from
his conviction in the First Judicial District Court, Broadwater
County, of operating a motor vehicle without liability protection
in effect in violation of   $j   61-6-301, MCA.   We affirm.
     Appellant was cited into Justice Court No. 1, Broadwater
County, for operating a motor vehicle without liability protection
(in other words, no insurance)     .   He requested the appointment of
counsel to represent him and counsel was appointed.       He was found
guilty of the offense and fined a total of $265.
     On appeal to the District Court for a trial de novo, appellant
again requested appointment of counsel; the court denied the
request on the basis that no jail time would be imposed in the
event of a conviction.    After a bench trial on October 12, 1993,
the District Court found appellant guilty of the offense and
ordered payment of a fine in the same amount imposed by the Justice
Court.   The court held payment of the fine in abeyance pending
appeal to this Court.    This appeal followed.
     Appellant apparently presents a constitutional challenge to
8 61-6-301, MCA, citing the Ninth Amendment to the United States
Constitution. Other portions of his argument may touch on taxation
and equal protection of the laws. Appellant cites no authority for
his arguments, which are premised, in large part, on the concepts
that constitutional rights are absolute and that the State of
Montana has no authority to impose a mandatory automobile insurance
requirement.
     We recognize the sincerity of appellant's beliefs and defend
his right to hold them.   Those beliefs, however, are not supported
by any controlling legal authorities we have discovered, including
this Court's cases.
     We   previously   have   rejected   arguments   similar   to   those
advanced by appellant here.    In State v. Skurdal (1988), 235 Mont.
291, 294, 767 P.2d 304, 306-07, we clarified "the basic premise
that constitutional rights are not always absolute; rather, there
are just constitutional safeguards which must first be met before
a government may infringe on an individual's rights."     Furthermore,
"one's ability to travel on public highways is always subject to
reasonable regulation by the state in the valid exercise of its
police power."   Skurdal, 767 P.2d at 307.
     More specifically, we have applied the following analysis in
rejecting similar constitutional challenges to Montana's vehicle
license, driver's license and proof of insurance requirements:
     The United States Supreme Court in 1837 recognized that
     state and local governments possess an inherent power to
     enact reasonable legislation for the health, safety,
     welfare, or morals of the public.      ...
                                              This Court has
     also recognized that such a police power exists even
     though the regulation may frequently be an infringement
     of individual rights.       . . . Regulations that are
     formulated within the state's police power will be
     presumed reasonable absent a clear showing to the
     contrary.
City of Billings v. Skurdal (1986), 224 Mont. 84, 87, 730 P.2d 371,
373 (citations omitted); State v. Deitchler (1982), 201 Mont. 70,
72, 651 P.2d 1020, 1021-22 (citations omitted).
     We conclude that appellant has not shown that      61-6-301, MCA,
is an unreasonable exercise of the state's police power.   We hold,
therefore, that appellant's constitutional rights were not violated
by requiring him to have liability protection in effect when
operating a motor vehicle.
     AFFIRMED.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.
                                          \




We concur:   /fly




       Chief Justi